Citation Nr: 0821190	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  06-26 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for left ear hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 


INTRODUCTION

The veteran served on active duty from May 1968 to December 
1969, with two years and six months of prior service. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which denied the above claim.  In 
May 2007, the veteran testified at a hearing before the 
undersigned Veterans Law Judge.


FINDING OF FACT

Left ear hearing loss did not manifest during the veteran's 
active service or for many years thereafter, nor is it 
otherwise causally related to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for left 
ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.385 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  An RO letter dated in June 2005 
informed the veteran of all three elements now required by 
38 C.F.R. § 3.159(b).   See 73 F.R. 23353 (2008).   In light 
of the denial of the veteran's claim, no disability rating or 
effective date can be assigned, so there can be no 
possibility of prejudice to the veteran under the holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records and provided him with a VA 
audiological examination and a hearing before the Board.  
There is no indication in the veteran's claims file that he 
has sought VA treatment for his hearing loss, and therefore, 
no such records could be obtained.  The veteran reported that 
he sought private treatment for his left ear hearing loss 
from Charles S. Faber, M.D.  However, Dr. Faber's office 
reported in May 2005 that the veteran had not been treated in 
over seven years, and as such, his medical records had been 
destroyed; accordingly, no such records could be obtained.  
The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
veteran by VA would be capable of substantiating his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.

II.  Service Connection for Left Ear Hearing Loss

The veteran contends that his currently diagnosed left ear 
hearing loss was incurred in service due to noise trauma 
while in Vietnam.   

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2007).  In order to 
prevail on the issue of service connection on the merits, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Certain chronic disabilities, including sensorineural hearing 
loss, may be presumed to have been incurred in service if 
they become manifest to a degree of 10 percent or more within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The veteran's service medical records contain no evidence of 
hearing impairment by VA standards.  It is unclear from the 
evidence of record when the veteran's left ear hearing loss 
first manifested.  In his claim for service connection for 
left ear hearing loss, he reported that such hearing loss 
began in 1992; however, during his May 2007 hearing, he 
reported that his hearing loss began in the mid-1970s.   

The veteran reported that, post-service, he sought treatment 
from Dr. Faber in the 1990s, who reportedly diagnosed him 
with unilateral hearing loss; however, as discussed above, no 
records from such treatment could be associated with the 
claims file.  

The veteran underwent a VA examination in September 2005, 
when he reported his exposure to weapons fire noise during 
training exercises, Vietnam combat, and National Guard duty.  
The veteran also reported some noise exposure while working 
in construction, where he did not have hearing protection 
until the end of his career.  The examiner considered the 
veteran's in-service audiological testing, stating that all 
testing showed hearing within normal limits.  

The results of the veteran's September 2005 audiological 
testing are as follows, with puretone thresholds recorded in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
10
20
LEFT
75
90
80
85
100

On the Maryland CNC test, the veteran received a score of 100 
percent for the right ear and 0 percent for the left ear for 
word recognition.  Based on these results, the examiner 
diagnosed the veteran with clinically normal hearing in the 
right ear, and gradually sloping severe to profound 
sensineural hearing loss in the left ear.  The examiner 
provided the opinion that the hearing loss was not caused by 
or the result of military noise exposure.  He based this 
opinion on the veteran's normal hearing upon separation from 
service, his reported medical history, and the asymmetric 
configuration of his hearing loss.  
 
At his May 2007 hearing, the veteran testified as to his 
noise exposure during and after service, including weapon 
noise during training and in Vietnam, when he was not 
provided with hearing protection; mortar and rocket fire 
while serving in Vietnam; and construction work during the 
1960s and 1970s, when he was not provided with hearing 
protection until the end of his career.  The veteran also 
reported that he attributed his hearing loss to in-service 
weapon noise because he is right handed, so most of the noise 
from using weapons was in his left ear. 

Although the veteran contends that noise trauma during 
service caused his left ear hearing loss, he has submitted no 
competent medical evidence or opinion to corroborate this 
contention.  See 38 C.F.R. § 3.159(a)(1) (2007) (defining 
competent medical evidence).  Although the veteran is 
competent to report the symptoms of hearing loss, see Layno 
v. Brown, 6 Vet. App. 465 (1994) (defining competent 
testimony as that which the witness has actually observed and 
is within the realm of his personal knowledge through use of 
his senses), his statements regarding the etiology of his 
hearing loss are merely speculation as to a possible cause as 
he is not medically qualified to prove a matter requiring 
medical expertise, such as an opinion as to medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  As such, the veteran's opinion is insufficient to 
provide the requisite nexus between his left ear hearing loss 
and his time in service.

As there is no competent evidence showing that hearing loss 
was manifest to a degree of 10 percent or more during the 
first year following the veteran's separation from service, 
service connection on a presumptive basis is not warranted.  
See 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The Board acknowledges that the veteran was likely exposed to 
noise trauma during training and in Vietnam; however, there 
is no competent medical evidence of record showing a nexus 
between the in-service noise exposure and his currently 
diagnosed left ear hearing loss.  Rather, the September 2005 
VA examiner specifically found that there was no relationship 
between the veteran's service and his hearing loss.  
Accordingly, the criteria for service connection have not 
been met.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  As the preponderance of the evidence is against 
the claim, that doctrine is not applicable.  See 38 U.S.C.A. 
5107(b).  Therefore, the veteran's claim is denied.  


ORDER

Service connection for left ear hearing loss is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


